Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 April 27, 2022

The Court of Appeals hereby passes the following order:

A22D0318. JAIME AVILA REYES v. THE STATE.

      Jaime Avila Reyes was charged with homicide by vehicle, driving under the
influence, reckless driving, and other crimes. Reyes was granted pre-trial bond, but
the trial court subsequently entered an order revoking his bond. Reyes filed this
discretionary application seeking to appeal the trial court’s order revoking bond in the
Supreme Court of Georgia. The Supreme Court transferred the case here. See
S22D0716 (Mar. 15, 2022). We lack jurisdiction.
      Under OCGA § 5-6-34 (a) (1), appeals generally may be taken from “[a]ll final
judgments, that is to say, where the case is no longer pending in the court below[.]”
An order revoking pre-trial bond is not a final judgment under OCGA § 5-6-34 (a)
(1), as the case remains pending in the trial court. Consequently, Reyes was required
to comply with the interlocutory appeal procedure set forth in OCGA § 5-6-34 (b),
including obtaining a certificate of immediate review within ten days of the order and
filing an application within ten days of the certificate. See Mullinax v. State, 271 Ga.
112, 112 (1) (515 SE2d 839) (1999); Howard v. State, 194 Ga. App. 857, 857 (392
SE2d 562) (1990). Reyes’ failure to comply with the required procedure deprives this
Court of jurisdiction over this appeal, which is hereby DISMISSED.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       04/27/2022
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                     , Clerk.